—Order unanimously affirmed without costs. Memorandum: Petitioner failed to establish by a preponderance of the evidence that respondent committed a family offense as defined in Family Court Act § 812 (see, Matter of Finocchiaro v Finocchiaro, 192 AD2d 1089).
We reject the contention of petitioner that she was deprived of a fair trial by the refusal of Supreme Court to appoint new assigned counsel and grant an adjournment to enable her to subpoena witnesses. The court granted the request of petitioner, made at the commencement of the scheduled hearing, to release her assigned counsel, but refused to appoint new counsel. An indigent party’s right to court-appointed counsel under the Family Court Act is not absolute (see, Matter of Child Welfare Admin. [John R.] v Jennifer A., 218 AD2d 694, 696, lv denied 87 NY2d 804). “In order to have substitute counsel appointed, a party must establish that good cause for release existed necessitating dismissal of assigned counsel” (Matter of Mooney v Mooney, 243 AD2d 840, 841). The record supports the court’s finding that petitioner failed to show good cause for counsel’s release. Further, it was not an abuse of discretion to deny petitioner’s request for an adjournment made on the day of the scheduled hearing (see, Matter of Mott v Ransom [appeal No. 1], 210 AD2d 929).
Nor did the court abuse its discretion in denying petitioner’s motion for recusal (see, People v Moreno, 70 NY2d 403, 405-406). The motion was based solely on the fact that the Trial Judge had not previously ruled in petitioner’s favor. “Where, as here, there is no allegation that recusal is statutorily required (see, Judiciary Law § 14), the matter of recusal is ad*1087dressed to the discretion and personal conscience of the Justice whose recusal is sought” (Matter of Card v Siragusa, 214 AD2d 1022, 1023). (Appeal from Order of Supreme Court, Herkimer County, Gilbert, J. — Recusal.) Present — Pine, J. P., Hayes, Wisner, Pigott, Jr., and Boehm, JJ.